Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Claims
This action is in reply to Applicant’s Remarks filed on 09/02/2021.
Claims 1, 14, and 20 have been cancelled.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
4.        The Information Disclosure Statement (IDS) filed on 09/02/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Response to Applicant’s Arguments
5.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that the claimed solution is not directed to an abstract idea (Pages 12-13). 
Examiner respectfully submits that the recited limitations of independent claim 1, as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and concepts performed in 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that the claimed solution is integrated into a practical application by improving the functioning of the computing technology (Pages 14-15). 
Examiner respectfully submits that the judicial exception is not integrated into a practical application because independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a memory”, “a first display”, and “a second display”. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical  representation and a size of the display," old and  well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be shrunk into only a minor portion of a computer display device ... " and "Mobile electronic devices tend to have compact display devices or screens, requiring further compression of budgetary graphics." Accordingly, 
6.	35 U.S.C. §101 Rejections: Applicant’s amendments with respect to amended Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter have been considered and they are persuasive. Examiner hereby withdraws the 35 U.S.C. §101 Rejections of these claims. 
7.	35 U.S.C. §102(a) Rejections: Applicant’s arguments with respect to amended claims 1-20 that are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapulkin et al. (U.S. Patent No. 10,564,990), hereinafter, “Kapulkin”, have been considered and they are persuasive. Examiner notes that the amended claim limitations “graphically present, on a first display, the first graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first graphical representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the first display and dynamically resize the first graphical representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another in response to being presented on a second display that has a different size than the first display” of independent claims 1, 14, and 20 are deemed not to be found in the prior arts and updated search. Therefore, Examiner hereby withdraws the 35 U.S.C. §103 Rejections of this claim. Examiner 

Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

10. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-13 are directed to an apparatus (i.e., machine), claims 14-19 are directed to a computer program product (i.e., machine), and claim 20 is directed to an apparatus (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; generate one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed; and graphically present, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation.” These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and concepts performed in the human mind. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and concepts performed in the human mind, then it falls within the "Certain Methods of Organizing Human Activity" and "Mental Processes" grouping of abstract ideas, respectively. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In “a processor”, “a memory”, “a first display”, and “a second display”. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea without a practical application.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized 
Regarding independent claim 14:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 14 recites the at least following limitations of “generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; generate one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed; and graphically present, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation.” These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and concepts performed in the human mind. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and concepts performed in the human mind, then it falls within the "Certain Methods of Organizing Human Activity" and "Mental Processes" grouping of abstract ideas, respectively. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 14 further to the abstract idea includes additional elements of “a processor”, “a first display”, and “a second display”. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical  representation and a size of the display," old and  well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be shrunk into only a minor portion of a computer display device ... " and "Mobile electronic devices tend to have compact display devices or screens, requiring further compression of budgetary graphics." Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “means for generating a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; means for generating one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed; and means for graphically presenting, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation.” These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and concepts performed in the human mind. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concepts performed in the human mind. If a claim limitation, under its broadest 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional element of “a first display” and “a second display”. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea without a practical application.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to 
Regarding dependent claims 2 and 15: Dependent claims 2 and 15 add additional limitations of “wherein the expensed amount of the total budget amount comprises a visually depicted area within each graphical representation.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because 
Regarding dependent claim 3: Dependent claim 3 adds additional limitations of “wherein the visually depicted area comprises an area within each graphical representation that is one or more of shaded, textured, and colored.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 4 and 16: Dependent claims 4 and 16 add additional limitations of “wherein the first and one or more second graphical representations are configured to dynamically enlarge and shrink, relative to one another, based on sizes of the displays that the first and one or more second graphical representations are presented on.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as enlarging and shrinking the first and one or more second graphical representations. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 17: Dependent claims 5 and 17 add additional limitations of “wherein the code is further executable by the processor to: receive a selection of one of the one or more second graphical representations; and present a new graphic depicting the selected one of the one or more second graphical representations….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as selecting of one of the one or more second graphical representations and presenting a new graphic depicting the selected one of the one or more second graphical representations. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 18: Dependent claims 6 and 18 add additional limitations of “wherein the code is further executable by the processor to: receive a selection of one of the one or more third graphical representations; and present a new graphic providing summary information for the selected one of the one or more third graphical representations….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as selecting of one of the one or more third graphical representations and presenting a new graphic depicting the selected one of the one or more third graphical representations. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 7: Dependent claim 7 adds additional limitations of “wherein the code is further executable by the processor to present historical budget information for the selected one of the one or more second graphical representations.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as presenting historical budget information. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of this claim evaluated individually and in combination does not provide an inventive concept because claims 
Regarding dependent claim 8: Dependent claim 8 adds additional limitations of “wherein the graphical representations comprise circles and the areas of the circles….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: Dependent claim 9 adds additional limitations of “wherein the graphical representations comprise spheres and the volumes of the spheres….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “wherein the code is further executable by the processor to present top-level data adjacent to the first and second graphical representations….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea such as presenting data. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of this claim evaluated individually and in combination does not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible. 
 Regarding dependent claim 11: Dependent claim 11 adds additional limitations of “wherein the one or more second graphical representations are sized proportionately to the total budget amount of the first graphical representation….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: Dependent claim 12 adds additional limitations of “wherein the first and second graphical representations are colored according to the expense amounts….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 13 and 19: Dependent claims 13 and 19 add additional limitations of “wherein the code is further executable by the processor to visually indicate that the expense amount of a graphical representation of a total budget….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) -- See MPEP 2106.05(f)(2). The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      I	f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691